Exhibit 10.38
RCN CORPORATION
Restricted Stock Unit Award
AWARD AGREEMENT, dated as of August 20, 2009, between RCN Corporation, a
Delaware corporation (the “Company”), and ______________ (the “Participant”).
This Award is granted by the Compensation Committee of the Board of Directors of
the Company (the “Committee”) pursuant to the terms of the RCN Corporation 2005
Stock Compensation Plan (the “Plan”). The applicable terms of the Plan are
incorporated herein by reference, including the definitions of terms contained
therein.
Section 1. RSU Award. The Company hereby grants to the Participant, on the terms
and conditions set forth herein, an Award of _______ Restricted Stock Units
(“RSUs”). 50% of the RSUs covered by the Award shall be fixed in amount (the
“Time-Based Awards”). 50% of the RSUs covered by the Award shall be subject to
adjustment and may be increased or decreased on the Determination Date (as
defined herein) based upon the Company’s overall corporate level of achievement
under its 2009 Short Term Incentive Plan (the “Performance-Based RSUs”). The
Participant shall have the right to receive the number of Performance-Based RSUs
that corresponds to the percentage of the Company’s corporate level achievement,
set forth on Appendix A hereto. The number of Performance-Based RSUs will be
determined on the date of the Compensation Committee meeting during the first
quarter of 2010 and such date is referred to herein as the “Determination Date”.
The number of Performance-Based RSUs on the Determination Date shall be the
number of Performance-Based RSUs for the purposes of the Award and the vesting
schedule below. The Award shall constitute an RSU Award under Article 6 of the
Plan. The RSUs are notional units of measurement denominated in Shares of the
Company (i.e. one RSU is equivalent in value to one Share, subject to the terms
hereof). The RSUs represent an unfunded, unsecured obligation of the Company.
Section 2. Vesting Requirements. The number of shares represented by the RSU
Award as determined in accordance with Section 1 shall become vested in three
equal installments as to an equal or approximately equal number of Time-Based
RSUs and Performance-Based RSUs on each of the dates specified below (i.e.
approximately 1/3 of the Time-Based RSUs and 1/3 of the Performance-Based RSUs
would vest on each such date), subject in the case of Performance-Based RSUs to
the achievement of the performance requirements, as set forth in Appendix A, and
in the case of all RSUs the Participant’s continued service with the Company or
Subsidiary through each such vesting date, as follows:

      June 10, 2010:   1/3 of Award       June 10, 2011:   1/3 of Award      
June 10, 2012:   1/3 of Award

If the performance and service requirements are not satisfied as to any portion
of the RSU Award, the applicable unvested RSUs shall be immediately forfeited.
All RSUs for which all of the requirements of this Section 2 have been satisfied
shall become vested and shall thereafter be payable in accordance with Section 5
hereof.

 

 



--------------------------------------------------------------------------------



 



Section 3. Accelerated Vesting. Notwithstanding the otherwise applicable terms
hereof, the RSU Award shall become fully vested and payable in accordance with
Section 5 hereof upon (i) the date of termination of the Participant’s
employment without “Cause” (as defined below) within 12 months following the
occurrence of a Change in Control of the Company or (ii) the date of the
Participant’s death or disability (within the meaning of Section 409A of the
Code). In addition, if the Participant is employed pursuant to an employment
agreement with the Company or is a participant in the Company’s Amended and
Restated Change in Control Severance Plan (or any successor thereto or other
severance plan), any provisions of such agreement or plan relating to this RSU
Award, including, without limitation, any provisions regarding acceleration of
vesting and/or payment of this Award in the event of termination of employment,
shall be fully applicable and supersede any conflicting provisions hereof.
For the purposes of this Award Agreement, “Cause” shall mean a Participant’s
repeated failure to perform the Participant’s material duties as assigned, a
Participant’s engagement in willful or intentional materially injurious acts,
continual or repeated absence (unless due to illness or disability), a
Participant’s use of illegal drugs or impairment due to other substances, a
Participant’s conviction of any felony, an act of gross misconduct, fraud,
embezzlement or theft or a Participant’s violation of a material policy of the
Company. In order to terminate a Participant for “Cause”, the Company shall
first give a Participant written notice stating with specificity the reason for
termination (“breach”) and, if such breach is susceptible of cure or remedy, the
Participant shall be given a period of 10 days after the giving of such notice
to fully remedy or cure such breach. The Company may terminate a Participant for
“Cause” at the end of such 10-day period if the breach is not fully remedied at
that time. Notwithstanding the foregoing, the Company need not provide a
Participant with an opportunity to cure any acts of theft of cash or significant
property of the Company, fraud or embezzlement.
Section 4. Dividend Equivalents. Subject to Section 10 hereof, any cash
dividends paid with respect to the Shares to the Company’s shareholders shall be
credited on account of the Participant in the equivalent dollar amount that
would be paid as a dividend on the number of Shares subject to the RSU Award
that are outstanding as of the record date for such dividend (“Dividend
Equivalents”). The Dividend Equivalents shall be subject to vesting on the same
basis as the underlying RSUs to which the Dividend Equivalent relates, and shall
be paid to the Participant in cash at the same time as the underlying RSUs in
accordance with Section 5 hereof.
Section 5. Payment of Award. Payment of vested RSUs (and any Dividend
Equivalents relating to such vested RSUs) shall be made within 15 days following
the applicable vesting date as set forth in Section 2 or 3 hereof. The RSUs
shall be paid in Shares and shall be paid to the Participant after deduction of
applicable minimum statutory withholding taxes.
Section 6. Section 409A Compliance. It is intended that the terms of this RSU
Award will comply with Section 409A of the Code to the extent applicable, and
will be interpreted and construed in a manner consistent with such intent. Any
payment under the RSU Award that is to be made hereunder as a result of the
Participant’s termination of employment or other service must satisfy the
requirements for a “separation from service” within the meaning of Section 409A
of the Code. If the Participant is treated as a “specified employee” (as defined
in Section 409A(a)(2)(B)(i) of the Code) as of the date of any payment under the
RSU Award upon such

 

2



--------------------------------------------------------------------------------



 



separation from service, then, to the extent required, the commencement of any
payment shall be delayed until the date that is six (6) months following the
date of such separation from service.
Section 7. Restrictions on Transfer. Except as provided in Section 10.6 of the
Plan, neither this RSU Award nor any RSUs covered hereby may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, other
than by will, by the laws of descent and distribution, other than to Company as
a result of forfeiture of the RSUs as provided herein.
Section 8. No Voting Rights. The RSUs granted pursuant to this Award, whether or
not vested, will not confer any voting rights upon the Participant, unless and
until the Award is paid in Shares.
Section 9. Award Subject to Plans. This RSU Award is subject to the terms of the
Plan, the terms and provisions of which are hereby incorporated by reference. In
the event of a conflict or ambiguity between any term or provision contained
herein and a term or provision of the Plan, the Plan will govern and prevail.
Section 10. Changes for Corporate Events. The RSUs under this RSU Award shall be
subject to the provisions of Section 10.13 of the Plan relating to adjustments
by the Board as a result of certain Corporate Events.
Section 11. Governing Law. This Award Agreement shall be construed and enforced
in accordance with the laws of the State of Delaware, without giving effect to
the choice of law principles thereof.

            RCN CORPORATION
      By:           Name:           Title:           PARTICIPANT
         

 

3